Title: To George Washington from Lieutenant Colonel Udny Hay, 6 November 1779
From: Hay, Udny
To: Washington, George


        
          
            Sir
            Fish Kill [N.Y.] 6th Novr 1779
          
          I this day went and saw a number of Canadians in the Provost who I understand have been making application to your Excellency for leave to work in the Country, I believe in lieu of granting that request if you should propose their working under me at the usual pay given to other fatigue men, they would easily be induced to accept the offer, and never had we more occasion for such men than at this moment.
          In the Provost there is a little sailor of 14 years of age who is willing to live in my family, he is a prisoner of war taken at Tarry town, and should he be of a good disposition and your Excellency will give an order for his being liberated I doubt not of making him an usefull subject to the united States. I have the Honour to be with the greatest respect Your Excellences most obedt & very humble serv.
          
            Udny Hay
          
        
        
          The boys name is William Jenarous.
        
      